Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/08/2021 has been entered.


Response to Arguments
3.	Applicant’s arguments, see remarks page 5-9, filed 2/08/2021, with respect to the rejection(s) of claims 1-2 and 7-11 under 35 U.SC. § 102(a) (1) as being anticipated by WO 97/39267 to Kaneko, claims 3-5 under 35 U.SC. §103 as being unpatentable over Kaneko, in view of U.S. Publication No. 2013/0009080 to Schrobenhauser et al. and claim 6 under 35 U.SC. §103 as being unpatentable over Kaneko, in view of U.S. Patent No. 3919885 to Kaireit have been fully considered as follows:
Applicant’s Argument:
Applicant argues on page 8, regarding independent claim 1 that, “Thus, the primary reference of Kaneko fails to show or suggest, among other features, ….., with the valve 
Further, the secondary references of Schrobenhauser and Kaireit were merely cited for showing elements in the dependent claims, and thus fail to provide any teaching or suggestion that can make up for the deficiencies in the primary reference of Kaneko such that their combination could embody each and every element of the present invention as recited in at least the independent claim 1. Thus, the combination of Kaneko with Schrobenhauser and Kaireit cannot and does not render obvious each and every feature of the claimed invention as recited in at least the independent claim 1. …..”

Examiner Response:
Applicant’s arguments (stated above) regarding independent claim 1, have been fully considered and are persuasive. However applicant has amended the claim and added the limitation, “with the valve rod being continuously electrically connected to the valve housing through a continuous electrical connection between the valve rod, a positioner connected to the valve rod, a stroke pickup member connected to the positioner and a measuring device between the rotary lever and the valve housing, wherein the measuring device is provided for continuously measuring an ohmic resistance of the continuous electrical connection there between”, which necessitates a new ground of rejection. Therefore, upon further consideration, a new ground of rejection is made under 35 U.S.C. 102 (a) (1) as being anticipated by Clemens et al. (US 20030136929 A1). Clemens is applied to meet at least the amended limitation of claim 1. In view of applicant’s claim amendment, Clemens is applied to meet the amended limitation in claim 1 (see the rejection set forth below) and claim 1 is now rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Clemens as set forth below. Applicant’s arguments are moot in view of the newly applied reference. See the rejection set forth below.


Applicant’s Argument:
Applicant argues on page 8-9, regarding independent claims 12-13 that, “Regarding the new independent claims 12-13, these claims recite the same patentably distinguishing features as those discussed above in connection the amended independent claim 1, along with other patentably distinct elements. As such, in view of the discussion hereinabove, Applicant will contend that the independent claims 12-13 are equally distinguishable and thereby allowable over the combination of Kaneko with Schrobenhauser and Kaireit for the same or similar reasons”.

Examiner Response:
Applicant’s arguments (stated above) regarding independent claims 12-13, have been fully considered. However applicant has added the new claims which was not rejected before and art was not applied before and the new claims 12-13 are now rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Clemens et al. (US 20030136929 A1). Clemens is applied to meet at 


Claim Objections
Claims 1, 3 and 4 are objected to because of the following informalities:  
Regarding claim 1 in Line 7, it is suggested that the limitation “the rotary lever” read “a rotary lever”-since rotary lever is not introduced in the claim before.
Appropriate correction is required.

Regarding claim 3, in Line 3-4, it is suggested that the limitation “a rotary lever” read “the rotary lever”-since rotary lever is already introduced in claim 1 before.
Appropriate correction is required.

Regarding claim 4, in Line 3-4, it is suggested that the limitation “a rotary lever” read “the rotary lever”-since rotary lever is already introduced in claim 1 before.
Appropriate correction is required.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 10 and 12-13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Clemens et al. (Hereinafter “Clemens”) in the US Patent Application Publication Number US 20030136929 A1.

Regarding claim 1, Clemens teaches a control valve [2] for adjusting a process fluid flow of a process plant (a positioner, especially for a valve that can be actuated by a drive; Paragraph [0002] Line 1-2; Figure 1: Modified Figure 1 of Clemens below shows a valve 2 that is installed in a pipe 1 of a process technology plant (not depicted) and controls the flow rate of a medium 5; Paragraph [0039] Line 1-3), comprising 
a valve housing (Drive 6 is connected with the housing of valve 2 by a yoke 8; Paragraph [0039] Line 6-7; Figure 1: Modified Figure 1 of Clemens below shows a valve housing) with a valve seat [3] (valve seat 3) and a valve member [4] (closing element 4 as the valve member) (Figure 1: Modified Figure 1 of Clemens below shows a valve 2 that is installed connected to a valve rod [7] (The stroke is produced by a pneumatic drive 6 and is transmitted by a valve rod 7 to closing element 4; Paragraph [0039] Line 4-6), which cooperates with the valve seat [3] for opening and closing the control valve [2] ( Figure 1: Modified Figure 1 of Clemens below shows a valve 2 that is installed in a pipe 1 of a process technology plant (not depicted) and controls the flow rate of a medium 5 by a corresponding stroke of a closing element 4 that interacts with a valve seat 3. The stroke is produced by a pneumatic drive 6 and is transmitted by a valve rod 7 to closing element 4; Paragraph [0039] Line 1-6), 
with the valve rod [7] being continuously electrically connected to the valve housing through a continuous electrical connection between the valve rod [7] (The stroke is produced by a pneumatic drive 6 and is transmitted by a valve rod 7 to closing element 4. Drive 6 is connected with the housing of valve 2 by a yoke 8. A locator 9 is mounted on yoke 8 and on the input side detects the stroke of valve rod 7 by way of a connecting element 10 guided on valve rod 7. The locator 9 generates an analog output signal 11 that corresponds to the stroke; Paragraph [0039] Line 4-11; with the valve rod [7] is continuously electrically connected to the valve housing through a continuous electrical connection between the valve rod [7]), 
a positioner [9] (A locator 9 as the positioner) connected to the valve rod [7] (A locator 9 is mounted on yoke 8 and on the input side detects the stroke of valve rod 7 by way of a connecting element 10 guided on valve rod 7; Paragraph [0039] Line 7-10), 
a stroke pickup member [10] (the connecting element 10 as the stroke pick up member) connected to the positioner [9] (A locator 9 is mounted on yoke 8 and on the input side detects Paragraph [0039] Line 7-10; The connecting element 10 is embodied as a lever arm that is guided between two pins mounted on valve rod 7. Thus, the connecting element follows the stroke movements of valve rod 7; Paragraph [0041] Line 1-4) and

    PNG
    media_image1.png
    834
    834
    media_image1.png
    Greyscale

Figure 1: Modified Figure 1 of Clemens
 	a measuring device (Evaluation circuit integrated to locator 9 not shown in the Figure as the measuring device) (FIG. 2 depicts a circuit diagram of an evaluation circuit with a GMR sensor, which is integrated in locator 9 (FIG. 1); Paragraph [0042] Line 1-3) between the rotary lever [18] (magnet 18 as the rotary lever) (A magnet 18, fixed to connecting element 10, is rotatably supported in the housing of locator 9. Through movement of connecting element 10, the magnet 18 is set into a rotary motion (magnet functions as a rotary lever) corresponding to the stroke of valve rod 7; Paragraph [0041] Line 4-8) and the valve housing (Figure 1: Modified Figure 1 of Clemens above shows that the measuring device in the locator 9 is between the rotary lever 18 and the valve housing), wherein 
the measuring device is provided for continuously measuring an ohmic resistance of the continuous electrical connection there between (The evaluation circuit--for measuring a change in the resistance of the GMR sensor, which depends on the direction of the magnetic field--comprises a circuit 20 for supplying the measuring bridge and compensates for a change in temperature. The evaluation circuit further comprises a circuit 21 for signal conditioning with offset formation and amplification of a bridge output signal dU, which is supplied by circuit 20. Circuit 21 generates an output signal 22, e.g., with a range of values from 0.1 to 2.5 V, which represents the actual position of the actuator. The output signal 22 corresponds to signal 11 in FIG. 1; Paragraph [0042] Line 3-13), and the measuring device is arranged in a measuring line that connects the valve housing to the valve rod [7] (Figure 1: Modified Figure 1 of Clemens above shows that the measuring device is arranged in a measuring line that connects the valve housing to the valve rod [7]).


Regarding claim 7, Clemens teaches a control valve, 
characterized in that an evaluation device is connected to the measuring device for measuring the ohmic transition resistance, said evaluation device being configured to calculate the measured value of the resistance of the ground loop and to output it via a display device (The evaluation circuit--for measuring a change in the resistance of the GMR sensor, which depends on the direction of the magnetic field--comprises a circuit 20 for supplying the measuring bridge and compensates for a change in temperature. The evaluation circuit further comprises a circuit 21 for signal conditioning with offset formation and amplification of a bridge output signal dU, which is supplied by circuit 20. Circuit 21 generates an output signal 22, e.g., with a range of values from 0.1 to 2.5 V, which represents the actual position of the actuator. The output signal 22 corresponds to signal 11 in FIG. 1; Paragraph [0042] Line 3-13).


Regarding claim 10, Clemens teaches a control valve, 
characterized in that the evaluation device is configured to transmit the measured values to an evaluation station or to a control room via a bus system or a wireless connection (An output signal 42 corresponding to signal 11 in Figure 1: Modified Figure 1 of Clemens, has a range of values from 0.1 to 2.5 V. This circuit is also distinguished by its particularly low current consumption. This is important especially if the locator is used in combination with a field bus, which is used to transmit both the energy required to operate the circuit components and the information signals. Even if a 4 to 20 mA interface is used for the positioner, low current consumption of the circuit components is particularly important, because Paragraph [0053] Line 14-28; Output signal from the evaluation device is transmitted to the field bus).
.

Regarding claim 12, Clemens teaches a control valve [2] for adjusting a process fluid flow of a process plant (a positioner, especially for a valve that can be actuated by a drive; Paragraph [0002] Line 1-2; Figure 1: Modified Figure 1 of Clemens above shows a valve 2 that is installed in a pipe 1 of a process technology plant (not depicted) and controls the flow rate of a medium 5; Paragraph [0039] Line 1-3), comprising 
a valve housing (Drive 6 is connected with the housing of valve 2 by a yoke 8; Paragraph [0039] Line 6-7; Figure 1: Modified Figure 1 of Clemens above shows a valve housing) with a valve seat [3] (valve seat 3) and a valve member [4] (closing element 4 as the valve member) (Figure 1: Modified Figure 1 of Clemens above shows a valve 2 that is installed in a pipe 1 of a process technology plant (not depicted) and controls the flow rate of a medium 5 by a corresponding stroke of a closing element 4 that interacts with a valve seat 3; Paragraph [0039] Line 1-4) connected to a valve rod [7] (The stroke is produced by a pneumatic drive 6 and is transmitted by a valve rod 7 to closing element 4; Paragraph [0039] Line 4-6), which cooperates with the valve seat [3] for opening and closing the control valve [2] ( Figure 1: Modified Figure 1 of Clemens above shows a valve 2 that is installed in a pipe 1 of a process technology plant (not depicted) and controls the flow rate of a medium 5 by a corresponding stroke of a closing element 4 that interacts with a valve seat 3. The stroke is produced by a Paragraph [0039] Line 1-6), 
with the valve rod [7] being continuously electrically connected to the valve housing through a continuous electrical connection between the valve rod [7] to the valve housing (The stroke is produced by a pneumatic drive 6 and is transmitted by a valve rod 7 to closing element 4. Drive 6 is connected with the housing of valve 2 by a yoke 8. A locator 9 is mounted on yoke 8 and on the input side detects the stroke of valve rod 7 by way of a connecting element 10 guided on valve rod 7. The locator 9 generates an analog output signal 11 that corresponds to the stroke; Paragraph [0039] Line 4-11; with the valve rod [7] is continuously electrically connected to the valve housing through a continuous electrical connection between the valve rod [7] to the valve housing) via a measuring device (Evaluation circuit integrated to locator 9 not shown in the Figure as the measuring device) (FIG. 2 depicts a circuit diagram of an evaluation circuit with a GMR sensor, which is integrated in locator 9 (FIG. 1); Paragraph [0042] Line 1-3;  Figure 1: Modified Figure 1 of Clemens above shows that the valve rod [7] being continuously electrically connected to the valve housing through a continuous electrical connection between the valve rod [7] to the valve housing via a measuring device) and  
a yoke [8] connected to the valve housing (Drive 6 is connected with the housing of valve 2 by a yoke 8; Paragraph [0039] Line 6-7), wherein 
the measuring device is provided for continuously measuring an ohmic resistance of the continuous electrical connection there between (The evaluation circuit--for measuring a change in the resistance of the GMR sensor, which depends on the direction of the magnetic field--comprises a circuit 20 for supplying the measuring bridge and compensates for a change in temperature. The evaluation circuit further comprises a circuit 21 for signal conditioning with Paragraph [0042] Line 3-13), and 
the measuring device is arranged in a measuring line that connects the valve housing to the valve rod [7] (Figure 1: Modified Figure 1 of Clemens above shows that the measuring device is arranged in a measuring line that connects the valve housing to the valve rod [7]).

Regarding claim 13, Clemens teaches a control valve [2] for adjusting a process fluid flow of a process plant (a positioner, especially for a valve that can be actuated by a drive; Paragraph [0002] Line 1-2; Figure 1: Modified Figure 1 of Clemens above shows a valve 2 that is installed in a pipe 1 of a process technology plant (not depicted) and controls the flow rate of a medium 5; Paragraph [0039] Line 1-3), comprising 
a valve housing (Drive 6 is connected with the housing of valve 2 by a yoke 8; Paragraph [0039] Line 6-7; Figure 1: Modified Figure 1 of Clemens above shows a valve housing) with a valve seat [3] (valve seat 3) and a valve member [4] (closing element 4 as the valve member) (Figure 1: Modified Figure 1 of Clemens above shows a valve 2 that is installed in a pipe 1 of a process technology plant (not depicted) and controls the flow rate of a medium 5 by a corresponding stroke of a closing element 4 that interacts with a valve seat 3; Paragraph [0039] Line 1-4) connected to a valve rod [7] (The stroke is produced by a pneumatic drive 6 and is transmitted by a valve rod 7 to closing element 4; Paragraph [0039] Line 4-6), which cooperates with the valve seat [3] for opening and closing the control valve [2] ( Figure 1: Paragraph [0039] Line 1-6), 
with the valve rod [7] being continuously electrically connected to the valve housing through a continuous electrical connection between the valve rod [7] to the valve housing (The stroke is produced by a pneumatic drive 6 and is transmitted by a valve rod 7 to closing element 4. Drive 6 is connected with the housing of valve 2 by a yoke 8. A locator 9 is mounted on yoke 8 and on the input side detects the stroke of valve rod 7 by way of a connecting element 10 guided on valve rod 7. The locator 9 generates an analog output signal 11 that corresponds to the stroke; Paragraph [0039] Line 4-11; with the valve rod [7] is continuously electrically connected to the valve housing through a continuous electrical connection between the valve rod [7] to the valve housing) via a measuring device (Evaluation circuit integrated to locator 9 not shown in the Figure as the measuring device) (FIG. 2 depicts a circuit diagram of an evaluation circuit with a GMR sensor, which is integrated in locator 9 (FIG. 1); Paragraph [0042] Line 1-3;  Figure 1: Modified Figure 1 of Clemens above shows that the valve rod [7] being continuously electrically connected to the valve housing through a continuous electrical connection between the valve rod [7] to the valve housing via a measuring device) and 
an actuating drive [6] (a pneumatic drive 6 as the actuating drive) connected to the valve housing (Drive 6 is connected with the housing of valve 2 by a yoke 8; Paragraph [0039] Line 6-7), wherein 
the measuring device is provided for continuously measuring an ohmic resistance of the continuous electrical connection there between (The evaluation circuit--for measuring a change in the resistance of the GMR sensor, which depends on the direction of the magnetic field--comprises a circuit 20 for supplying the measuring bridge and compensates for a change in temperature. The evaluation circuit further comprises a circuit 21 for signal conditioning with offset formation and amplification of a bridge output signal dU, which is supplied by circuit 20. Circuit 21 generates an output signal 22, e.g., with a range of values from 0.1 to 2.5 V, which represents the actual position of the actuator. The output signal 22 corresponds to signal 11 in Figure 1: Modified Figure 1 of Clemens above; Paragraph [0042] Line 3-13), and 
the measuring device is arranged in a measuring line that connects the valve housing to the valve rod [7] (Figure 1: Modified Figure 1 of Clemens above shows that the measuring device is arranged in a measuring line that connects the valve housing to the valve rod [7]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Clemens ‘929 A1 in view of Schrobenhauser et al. (Hereinafter “Schrobenhauser”) in the US Patent Application Publication Number US 20130009080 A1.

Regarding claim 3, Clemens teaches a control valve, characterized in that the continuous electrical connection extends from the valve rod [7] to the valve housing (Figure 1: Modified Figure 1 of Clemens above shows that the measuring line extends from the valve rod [7] to the valve housing).
Clemens fails to teach a control valve, characterized in that the continuous electrical connection extends from the valve rod to the valve housing via a stroke pick-up member of a positioner on the valve rod, a rotary lever of the positioner which is connected to the stroke pick-up member on the valve rod via an elevating roller, a shaft of the stroke pick-up member guided by the positioner, a sliding contact engaging the shaft, the measuring device and the positioner permanently connected to the actuating drive.
Schrobenhauser teaches a fluid-operated actuating drive on a valve, especially a shutoff, safety or regulating valve (Paragraph [0002] Line 1-3), Schrobenhauser discloses that EP 884481 A2 discloses a pneumatic position regulator for a pneumatic actuating drive, whose manipulated variable is corrected to an adjustable set point value (Paragraph [0004] Line 1-3), wherein
the continuous electrical connection extends from the valve rod to the valve housing via a stroke pick-up member of a positioner on the valve rod, a rotary lever of the positioner which is connected to the stroke pick-up member on the valve rod via an elevating roller, a shaft of the stroke pick-up member guided by the positioner, a sliding contact engaging the shaft, the measuring device and the positioner permanently connected to the actuating drive (The regulating circuit of the position regulator contains a pneumatic actuating drive with a positioning element in the form of an actuating rod, which couples the manipulated variable to the element determining the flow through the valve, slide or the like. The actuating drive is provided with a pressure-urged membrane, with which the positioning element is connected. The stroke movement of the positioning element is output via a mechanism, preferably a cam mechanism with exchangeable cam disks, to the one end of a compression spring, whose other end loads the one arm of a double-armed lever, which is mounted pivotally at its center. A pressure/force transducer containing a membrane urged by a set point pressure presses on the same lever arm as the compression spring, but in opposite direction. The force exerted by the compression spring on the lever arm is compared in the capture range of the regulating circuit with the opposing force exerted via the membrane, by the fact that an equilibrium is established between these forces; Paragraph [0004] Line 16-33). The purpose of doing so is to convert the stroke of the positioning element into the actual-value force, to avoid pressure losses.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Clemens in view of Schrobenhauser, because Schrobenhauser teaches to include elevating roller, a shaft of the stroke pick-up member guided by the positioner converts the stroke of the positioning element into the actual-value force, avoids pressure losses (Paragraph [0004]).

Regarding claim 4, Clemens teaches a control valve, characterized in that the continuous electrical connection extends from the valve rod [7] to the valve housing (Figure 1 shows that the continuous electrical connection extends from the valve rod [7] to the valve housing).

Schrobenhauser teaches a fluid-operated actuating drive on a valve, especially a shutoff, safety or regulating valve (Paragraph [0002] Line 1-3), Schrobenhauser discloses that EP 884481 A2 discloses a pneumatic position regulator for a pneumatic actuating drive, whose manipulated variable is corrected to an adjustable set point value (Paragraph [0004] Line 1-3), wherein
the continuous electrical connection extends from the valve rod to the valve housing via the stroke pick-up member of the positioner on the valve rod, a rotary lever of the positioner which is connected to a stroke pick-up member on the positioner via an elevating roller, a shaft of the stroke pick-up member guided by the positioner, an electrically conducting torsional spring which extends around an electrically conducting shaft of the stroke pick-up member guided by the positioner, the measuring device and the positioner permanently connected to the actuating drive (The regulating circuit of the position regulator contains a pneumatic actuating drive with a positioning element in the form of an actuating rod, which couples the manipulated variable to the element determining the flow through the valve, slide or the like. The actuating drive is provided with a pressure-urged membrane, with which the positioning element is connected. The stroke movement of the positioning element is output via a mechanism, preferably a cam mechanism with exchangeable cam disks, to the one end of a Paragraph [0004] Line 16-33). The purpose of doing so is to convert the stroke of the positioning element into the actual-value force, to avoid pressure losses.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Clemens in view of Schrobenhauser, because Schrobenhauser teaches to include elevating roller, a shaft of the stroke pick-up member guided by the positioner converts the stroke of the positioning element into the actual-value force, avoids pressure losses (Paragraph [0004]).

Regarding claim 5, Clemens teaches a control valve, characterized in that
the measuring line comprises a contact point for mounting an electrical circuit board in the positioner, or a contact point on the interior wall of the positioner (FIG. 5 shows one possible spatial arrangement of a GMR sensor 50 and an evaluation circuit on a printed circuit board 52. Components 51 of the evaluation circuit are mounted on the topside. Along the front edge of printed circuit board 52, four solder lugs 53 are provided to which cable ends 54 of a cable 55 are soldered. Two wires of the cable serve to output the output signal (11 in FIG. 1); Paragraph [0054] Line 1-13; the measuring device (evaluation circuit) is on the positioner 9 and the measuring device is on the circuit board 52, therefore the electrical circuit 

Regarding claim 11, Clemens teaches a control valve, characterized in that
the measuring line comprises a contact point for mounting an electrical circuit board in the positioner, or a contact point on the interior wall of the positioner (FIG. 5 shows one possible spatial arrangement of a GMR sensor 50 and an evaluation circuit on a printed circuit board 52. Components 51 of the evaluation circuit are mounted on the topside. Along the front edge of printed circuit board 52, four solder lugs 53 are provided to which cable ends 54 of a cable 55 are soldered. Two wires of the cable serve to output the output signal (11 in FIG. 1); Paragraph [0054] Line 1-13; the measuring device (evaluation circuit) is on the positioner 9 and the measuring device is on the circuit board 52, therefore the electrical circuit board is on the positioner and the output from the circuit board is the output signal 11 which is on the measuring line in Figure 1 and the contact point is the output point in the output signal 11).  

Claims 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Clemens ‘929 A1 in view of Kaireit in the US Patent Number US 3919885 A.

Regarding claim 6, Clemens fails to teach a control valve, characterized in that the measuring device for measuring the ohmic transition resistance comprises a first transformer and a second transformer, wherein the measuring line forms a secondary winding of the first 
Kaireit teaches an apparatus for detecting defects within an electronic fuel injection system where the defect detection occurs while the engine is running and without interfering with the operation of the engine and the fuel injection system (Column 1 Line 11-15), wherein 
the measuring device for measuring the ohmic transition resistance comprises a first transformer and a second transformer, wherein the measuring line forms a secondary winding of the first transformer and a primary winding of the second transformer, whereby a voltage pulse impressed on the first transformer by a pulse source delivers a measured value on the secondary winding of the second transformer, which measured value is dependent on the resistance of the ground loop formed by the contact device and the measuring line (FIG. 3 there is shown a pressure sensor 36 corresponding to that shown in FIG. 1. The pressure sensor 36 includes a substantially air tight cylinder 100 which may include a diaphragm 102 disposed in air tight relationship therein. The diaphragm 102 divides the cylinder 100 into two chambers 104 and 106. Chamber 104 is connected to air intake manifold 38 by an appropriate coupling or line 108. The diaphragm 102 is connected to core 110 by rod 112. The core 110 is typically made of magnetic material and disposed between a primary winding 114 and a secondary winding 116 of a transformer 118. The command unit 12 or reference signal generator 14 applies an alternating current or pulses or second interrogation signal to primary winding 114 which are coupled to secondary winding 116 and then returned to the command unit 12. The signal sensed across winding 116 has a parameter which is a function Column 5 line 8-26; here two winding of the transformer is used to measure the resistance and forms the measuring line). The purpose of doing so is to isolate the detected defects substantially in a particular portion of the system, to optimize fuel/air ratio, to increase engine efficiency thereby reducing hydrocarbon waste, and to prolong the life of the fuel injection valve stem and seat.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Clemens in view of Kaireit, because Kaireit teaches to include a first transformer and a second transformer for measuring the ohmic transition resistance isolates the detected defects substantially in a particular portion of the system (Column 1 Line 39-40), optimizes fuel/air ratio, increases engine efficiency thereby reducing hydrocarbon waste, and prolongs the life of the fuel injection valve stem and seat (Column 1 Line 61-64).

Regarding claim 8, Clemens fails to teach a control valve, characterized in that the display device for displaying the measured values is provided directly on the positioner.
Kaireit teaches an apparatus for detecting defects within an electronic fuel injection system where the defect detection occurs while the engine is running and without interfering with the operation of the engine and the fuel injection system (Column 1 Line 11-15), wherein 
the display device for displaying the measured values is provided directly on the positioner (Referring now to FIG. 7A there is illustrated a typical display panel for illustrating the conditions described hereinbefore and detected by the circuitry of FIG. 7; Column 10 Line 8-10). The purpose of doing so is to display the values to isolate the detected defects substantially in a particular portion of the system, to optimize fuel/air ratio, to increase engine 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Clemens in view of Kaireit, because Kaireit teaches to include the display device for displaying the measured values displays the values to isolate the detected defects substantially in a particular portion of the system (Column 1 Line 39-40), optimizes fuel/air ratio, increases engine efficiency thereby reducing hydrocarbon waste, and prolongs the life of the fuel injection valve stem and seat (Column 1 Line 61-64).

Regarding claim 9, Clemens fails to teach a control valve, characterized in that a switching threshold of e.g. 10 ohms is defined in the evaluation device, and that the evaluation device is configured to emit, in particular to display and/or to send, an alarm signal if the switching threshold is exceeded.
Kaireit teaches an apparatus for detecting defects within an electronic fuel injection system where the defect detection occurs while the engine is running and without interfering with the operation of the engine and the fuel injection system (Column 1 Line 11-15), wherein 
a switching threshold of e.g. 10 ohms is defined in the evaluation device, and that the evaluation device is configured to emit, in particular to display and/or to send, an alarm signal if the switching threshold is exceeded (There is further shown on the display panel of FIG. 7A a pump test switch which is utilized with the test described hereinbefore with respect to circuit 164 of FIG. 5; Column 10 Line 13-16; a pump test switch functions as the threshold of any value for example 10ohms to actuate means not shown to lower the fuel pressure to a certain level and then bring it back up again to the required level to conduct the test). The purpose of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Clemens in view of Kaireit, because Kaireit teaches to include a switching threshold of e.g. 10 ohms is defined in the evaluation device actuates means not shown to lower the fuel pressure to a certain level and then bring it back up again to the required level to conduct the test (Column 10 Line 17-20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/NASIMA MONSUR/Primary Examiner, Art Unit 2866